Citation Nr: 0532775	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis at L5-S1 with bilateral spondylosis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

The Board notes the veteran's statements in his September 
2003 VA Form 9 may be construed as raising a claim for 
entitlement to a temporary total disability rating based upon 
convalescence.  This matter is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record indicates the veteran was adequately notified of the 
VCAA by correspondence dated in March 2002 and November 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In this case, the veteran contends that no action was taken 
on a claim he filed in December 1999 and that his service-
connected back disability has increased in severity.  The 
Board notes there is no current evidence of a claim nor of 
any record dated during the period from May 1996 to the date 
of the veteran's present claim in December 2001.  At his 
personal hearing in September 2005 the veteran also reported 
that he received regular treatment for his back disorder at 
the San Angelo, Texas, VA medical facility.  A March 2002 VA 
report noted there were no significant VA medical reports 
available; however, there is no indication of any subsequent 
attempts to obtain any pertinent VA medical records.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be notified that 
there is no present record of his having 
filed an earlier claim in approximately 
December 1999.  He should be advised to 
submit all evidence in his possession 
relevant to his present claim for 
consideration.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for 
spondylolisthesis of L5-S1 since December 
2001.  Of particular interest are records 
from the VA Clinic at San Angelo, Texas.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should be scheduled for 
an appropriate VA orthopedic or neurology 
examination for an opinion as to the 
extent and nature of his service-
connected low back disability.  The 
physician should identify the degree to 
which, if any, the disorder is manifest 
by objective neurologic abnormalities.  
All necessary tests and studies should be 
conducted, to include range of motion 
studies and an assessment as to any 
additional loss of motion due to pain or 
dysfunction.  The claims folder must be 
available to, and reviewed by, the 
physician.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

